Citation Nr: 0920199	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1988 to September 1988 and on active duty from December 1990 
to June 1991.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  After the 
development was completed, a March 2009 rating decision 
granted service connection for tinnitus and a March 2009 
supplemental statement of the case (SSOC) denied service 
connection for right ear hearing loss.  The case is now 
before the Board for final appellate consideration.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the Veteran incurred or aggravated right ear hearing 
loss during active duty.  


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the notice provided did not address either the 
rating criteria or effective date provisions.  However, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service medical records, and VA and private post-service 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during a June 2008 hearing.  The 
appellant was afforded VA medical examinations in October and 
November 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Relevant law provides that at the time of the service 
entrance examinations, those persons entering military 
service are presumed to be in sound physical and mental 
condition, except for those disorders, disease, or other 
"infirmities" that are noted on their service entrance 
physical examination.  38 U.S.C.A. § 1111 (West 2002).  As 
shown below, the evidence of record shows that right ear 
hearing loss was noted on the Veteran's entrance to service.  
Thus, the presumption of soundness does not attach in this 
case. 

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a Veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The Veteran contends that he currently has right ear hearing 
loss that was caused or aggravated by noise exposure during 
active duty.  

VA audiometric findings from October 2004 reflect current 
right hearing loss for VA purposes.  38 C.F.R. § 3.385.  Pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
30
40
45

The report notes that the Veteran related that he had a 
history of hearing loss that was identified during active 
duty.  The Veteran attributed his hearing loss to a medical 
condition diagnosed and treated as otosclerosis. 

The Board finds that the presumption of soundness does not 
apply in this case.  38 U.S.C.A. § 1111.  At entrance in 
February 1988, the Veteran denied hearing loss.  Audiology 
examination did show right ear hearing loss.  Pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
60
50

A repeat audio test resulted in the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30

In April 1988, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
35

The Veteran's post-service medical records also weigh against 
the presumption of soundness.  The report of an October 2008 
VA audio examination, and the report of a November 2008 VA 
examination for diseases of the ear, each relate that the 
examiners reviewed the Veteran's claims file.  Each report 
includes a review of the Veteran's inservice audiology 
results and concludes that they showed right ear hearing loss 
at entrance.  The November 2008 report specifically provides 
that the Veteran had hearing loss in the right ear prior to 
admission in the military.

The Veteran's actual service treatment records do not show 
aggravation of the pre-existing right ear hearing loss.  
During an examination conducted in September 1988, the 
Veteran's ears were normal on clinical examination.  Pure 
tone thresholds, in decibels, revealed better hearing than 
during the three audiology exams conducted in February 1988 
and April 1988:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
25

The report of the Veteran's March 1991 separation medical 
examination provides that clinical evaluation of his ears was 
abnormal.  No audiometry examination was conducted.  The 
Veteran reported hearing loss on the corresponding separation 
report of medical history.  

Post-service medical records also fail to show aggravation of 
the Veteran's right ear hearing loss during service.  

An August 1992 private otolaryngology report provides that 
the Veteran had a history of hearing loss that had become 
gradually worse over the past three years.  The assessment 
was otosclerosis.  An August 1992 surgical report from the 
same physician provides that the Veteran underwent a right 
tympanomastoidectomy with TORP prosthesis and laser.  The 
preoperative diagnosis was otosclerosis, right ear.  The 
post-operative diagnosis was primary keratoma of the right 
ear.  During the surgery, the physician found and removed a 
cholesteatoma that involved the facial nerve and the stapes, 
and had eroded the long process of the incus.  

A July 1993 surgical report from the same physician relates 
that the Veteran underwent a meatoplasty.  The preoperative 
diagnosis was conductive hearing loss, right ear.  The post-
operative diagnosis was stenosis of the ear canal.  

The report of an October 2008 VA audio examination provides a 
detailed review of the Veteran's medical history, including 
inservice audiology results and his post-service surgeries.  
Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
45
30
40

The pertinent diagnosis was that the results showed a severe 
rising to mild mixed hearing loss in the right ear.  Word 
recognition was excellent.  Review of the medical file showed 
a hearing loss while in the service.  Hearing may have been 
fluctuating at that time.  The examiner recommended that the 
Veteran be medically evaluated to determine the etiology of 
his current hearing loss.  

The report of a November 2008 VA examination for diseases of 
the ear also provides a detailed review of the Veteran's 
medical history, including inservice audiology results, his 
post-service surgeries, and the October 2007 VA audiology 
report.  The diagnosis was right severe to mild mixed hearing 
loss, and right constant subjective tinnitus.  

The examiner concluded that the Veteran currently had 
unilateral hearing loss and subjective tinnitus.  The Veteran 
had hearing loss in the right ear prior to admission to the 
military.  This was demonstrated on an entrance physical 
examination.  Subsequently his hearing worsened.  However, 
the examiner stated that it was his medical opinion that this 
worsening was not a result of [inservice] noise exposure.  It 
was rather a result of the cholesteatoma that was found 
during surgery.  A cholesteatoma generally is formed from 
chronic infection and inflammation and is not a result of 
noise exposure.  This cholesteatoma eroded the Veteran's 
ossicles within his middle ear and was the cause of his 
conductive hearing loss.  Therefore, the examiner said that 
it was his opinion that the Veteran's hearing loss was not a 
result of, and was not aggravated by, his military exposure.  
The examiner believed that if the Veteran had not been in the 
military his hearing would still have declined.  

The Board finds that this opinion is highly probative 
evidence rebutting the presumption of aggravation.  The 
examiner clearly states that the worsening of the Veteran's 
right ear hearing loss was due to the cholesteatoma, not 
inservice noise exposure.  This opinion is based on current 
examination results, a review of the medical record, and the 
examiner's own medical expertise and knowledge.  It is 
supported by reference to physical findings in the medical 
record.  This fact is particularly important, in the Board's 
judgment, as the reference makes for a more convincing 
rationale.

Overall, the foregoing competent medical evidence reflects 
that the Veteran had right ear hearing loss prior to his 
periods of active duty, as well as after them.  The competent 
medical evidence also reflects that his hearing loss was not 
aggravated by service.  Any worsening was the result of the 
natural progression of the cholesteatoma.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).

Parenthetically, the Board observes that the VA examiner also 
addressed the etiology of the Veteran's tinnitus.  He noted 
that it was common for patients to develop tinnitus with 
hearing loss.  It was also common for patients to develop 
tinnitus after being exposed to loud noises, explosions and 
gunfire.  The Veteran had two risk factors for developing 
tinnitus and because of this, it was at least as likely as 
not that his tinnitus was a result of the noise 
exposure/gunfire/explosions during his military experience.  
As noted above, a March 2009 rating decision granted service 
connection for tinnitus.

The Board recognizes the Veteran's contentions that he 
incurred or aggravated his right ear hearing loss during 
active duty  These assertions do not support his claim.  A 
layperson is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as a medical diagnosis or an opinion as to 
the etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, the Veteran's assertions 
cannot constitute competent medical evidence that he incurred 
or aggravated right ear hearing loss during his active duty. 

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for right ear hearing 
loss.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


